4 N.Y.3d 787 (2005)
CHARLEEN PALUMBO, Respondent,
v.
ROBERT PALUMBO, Appellant.
Court of Appeals of the State of New York.
Submitted January 8, 2005.
Decided February 17, 2005.
Motion for leave to appeal dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals (3 NY3d 765 [2004]) from the same Appellate Division order and Supreme Court judgment from which he currently seeks leave to appeal (see Selinger v Selinger, 90 NY2d 842 [1997]). Motion for a stay dismissed as academic.